Case: 19-40394      Document: 00515480233         Page: 1    Date Filed: 07/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                         July 7, 2020
                                    No. 19-40394                        Lyle W. Cayce
                                  Summary Calendar                           Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EFRAIN VASQUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:17-CR-107-4


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Efrain Vasquez was convicted of conspiracy to possess with intent to
distribute cocaine and possession of a firearm in furtherance of a drug
trafficking crime. The district court sentenced him to 293 months in prison on
the conspiracy count and 60 months in prison on the firearm count, with the
terms to run consecutively.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40394    Document: 00515480233     Page: 2   Date Filed: 07/07/2020


                                 No. 19-40394

      Vasquez argues that the district court erred in denying his motion to
suppress evidence resulting from a traffic stop. We review the “factual findings
for clear error and the ultimate constitutionality of law enforcement action de
novo.” United States v. Robinson, 741 F.3d 588, 594 (5th Cir. 2014). The
objective facts surrounding the traffic stop were presented at the suppression
hearing by the testimony of the police officer supported by the video from his
dashboard camera. Reviewing the evidence in the light most favorable to the
Government, we conclude that the district court did not err by finding that the
police officer’s action in stopping the vehicle was justified by reasonable
suspicion of a traffic violation. See United States v. Lopez-Moreno, 420 F.3d
420, 430 (5th Cir. 2005).
      Vasquez also challenges the four-level enhancement for his role in the
offense assessed under U.S.S.G. § 3B1.1(b). We review the district court’s
interpretation of the Sentencing Guidelines de novo and its factual findings for
clear error. United States v. Zuniga, 720 F.3d 587, 590 (5th Cir. 2013). The
§ 3B1.1(b) role enhancement applies if “(1) the defendant exercised managerial
control over one or more of the other participants in the offense and (2) the
offense involved five or more participants.” United States v. Rodriguez-Lopez,
756 F.3d 422, 435 (5th Cir. 2014). Vasquez need not have personally managed
or supervised five or more participants for the enhancement to apply. United
States v. Okoli, 20 F.3d 615, 616 (5th Cir. 1994). The district court did not
clearly err in applying the enhancement. See Zuniga, 720 F.3d at 590.
      AFFIRMED.




                                       2